                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
                                              

 UNITED STATES OF AMERICA,
                                Plaintiff,           Case No. 17cr03190-BEN

                    vs.

 David Quirarte,                                     JUDGMENT AND ORDER OF
                                                     DISMISSAL OF INFORMATION,
                             Defendant.              EXONERATE BOND AND
                                                     RELEASE OF PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearing,


              IT IS SO ORDERED that the Information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




        


 Dated: 2/20/2019                                 

                                                 Hon. Jill L. Burkhardt 
                                                 United States Magistrate Judge

        
